Smith, J. (Memorandum ol decision.)
In our opinion the holding of the Supreme Court in Cincinnati v. Manss, 54 Ohio St., 257 [43 N. E. Rep. 687], is directly opposed to the plaintiff in this case. In this case, as in that of the plaintiff, the owner , of the property on a street united with others in a petition for the j improvement of such street, stating therein substantially the number of: *724feet his property abutted on the street proposed to be improved This was that the council of the village might be informed as to the interest of the petitioners, and he thereby, as held in Cincinnati v. Manss, supra, represented to the council that he had the number of assessable teet stated in the petition; and after the improvement has been ordered and the work done, he is estopped to say that he has a less number of feet subject to assessment.
The petition will there'ore be dismissed with costs.